Citation Nr: 0408353	
Decision Date: 03/31/04    Archive Date: 04/02/04

DOCKET NO.  01-03 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased disability evaluation for 
service-connected status post fusion of L4-L5-S1 and micro-
diskectomy of L3-L4, currently rated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran had active service from September 1976 to July 
1990.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that assigned a 40 percent 
disability rating for the veteran's service-connected low 
back disability.

In September 2000, the RO also granted service connection for 
a left heel calcaneal spur, evaluated as noncompensable.  The 
veteran was notified of the RO's decision by letter dated 
October 11, 2000, and he filed a notice of disagreement in 
March 2001.  A statement of the case was issued on March 28, 
2001.  The veteran's representative completed a Statement of 
Accredited Representation in Appealed Case on October 23, 
2001.  However, because the veteran did not file a timely 
substantive appeal concerning this claim, it is not currently 
on appeal before the Board.  See 38 C.F.R. §§ 20.200, 
20.302(b) (2003).  

In January 2002, the Board remanded the claim for the purpose 
of obtaining additional medical evidence.  Specifically, the 
Board concluded that it did not have enough medical 
information to provide a sound and just decision, and as 
such, a remand was required so that a more complete medical 
picture of the veteran could be obtained.  Hence, the claim 
was remanded and has since been returned to the Board for 
review.

The case will be REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the appellant if further action is required on his part.




REMAND

Review of the evidentiary record shows in January 1991, 
service connection was granted for post operative residuals 
of a surgical procedure of the lumbar spine.  The exact 
disability was labeled as such:

Status P.O. surgical procedure lumbar 
spine; spondylolisthesis, S.P. spinal 
fusion, paresthesias of the thighs in no 
particular distributions, to include 
tender scar.

The disability was classified under 38 C.F.R. Part 4, 
Diagnostic Code 5293 (1990) and was assigned a 10 percent 
rating.  

At the end of calendar year 1999, the veteran submitted a 
claim to the RO asking that his back disability be rated 
higher.  Based on the veteran's hospitalization and treatment 
records, which showed the veteran undergoing another surgery 
on his back, the RO assigned a 100 percent temporary total 
rating.  The rating was for the period of December 7, 1999, 
to March 1, 2000.  The rating was, at least on paper, reduced 
to 10 percent for the period after March 1, 2000.  This 
action was issued in February 2000.  

In June 2000, the veteran underwent a VA medical examination 
of his back.  The examiner noted that the veteran's 1999 back 
surgery had failed and that the veteran was suffering from 
degenerative disc disease of the lumbar segment of the spine.  
Tenderness and bulging along the spine were reported, and the 
range of motion was measured as 60 degrees of flexion, 20 
degrees right and left bending, and 0 degrees of extension.  
Subsequent to the examination, the RO concluded that an 
increased evaluation was warranted.  A 40 percent rating was 
assigned.

The veteran was notified of that decision and he subsequently 
filed a notice of disagreement.  He claimed that it was more 
disabling and asked that an evaluation in excess of 40 
percent be assigned.  

Reported in the Introduction portion of this action was the 
fact that the claim was remanded in January 2002 for 
additional development.  As a result of that remand, the 
veteran underwent an examination in June 2002.  That 
examination provided the following information:

	. . . The patient was having back 
pain with right leg pain and 
hyperesthesia.  He has paravertebral 
spasm in the musculature of his back.  He 
gets pain on a daily basis . . . He uses 
non-steroidal anti-inflammatory drugs.  
The patient is able to handle the 
activities of daily living fairly well.  
He does not use any assistive devices.

His physical examination shows his range 
of motion to be 80 degrees of flexion, 25 
degrees right and left bending, and 0 
degrees of extension secondary to pain.  
He has a step-off defect . . .  He has 
good heel and toe rising with good 
gluteal tone.  There is marked 
hypersensitivity in the right leg in all 
the areas to pinprick.  He has good 
reflex with patellar reinforcements and 
he has good Achilles reflex bilaterally 
without reinforcement.  There is no 
weakness or atrophy of muscles in the 
lower extremities and he has a negative 
straight leg raising test. . . . Patient 
does not at this point show any weakened 
movement, excessive fatigability or 
incoordination.  He did not have any 
increasing pain on repetitive flexion of 
the back.  There was no incoordination.  
The patient does get flare-ups of pain 
periodically and this can cause him some 
increase in his range of motion deficits, 
however, I was unable to elucidate during 
this examination.  The patient did not 
experience pain on flexion of his back, 
except on extension.  He had marked 
limitation extension of back and this may 
very well be due to recent 
spondylolisthesis of the lumbar spine. . 
. .

The veteran was diagnosed as suffering from multiple level 
degenerative disease of the lumbar segment of the spine, 
spondylolisthesis, chronic myositis, and neuropathy of the 
right lower extremity.

However, despite the fairly detailed examination report, the 
report did not provide a neurological evaluation of the 
veteran's condition.  The doctor did not address whether the 
veteran is now suffering from complete or incomplete 
paralysis involving the sciatic nerve.  The doctor did not 
comment on whether there has been muscular atrophy 
attributable to this disability.  Moreover, the doctor has 
not even specified as to what specific nerve or nerves have 
been affected as a result of the disc disease.  
Alternatively, the examiner did not specifically rule out the 
involvement of any nerve damage or deterioration.

Also, and of significance in this instance, the rating 
criteria for lower back disabilities, specifically those 
regarding degenerative disc disorders, have changed so that 
neurological symptoms may be separately rated.  See 38 C.F.R. 
Part 4, Diagnostic Code 5293 (2003).  As discussed above, 
specific neurological findings were not provided at the last 
VA examination, and because this information was not noted, 
the Board is unaware as to the specific neurological effects 
caused by the veteran's disc disease.  As such, the Board 
believes that the claim should be returned to the RO so that 
additional medical testing may be accomplished.  By remanding 
the claim for said examinations, clinical findings addressing 
the revised rating criteria, which include both orthopedic 
and neurologic criteria, will be obtained and the VA will 
have a more complete picture of the veteran's disability.  
See Green v. Derwinski, 1 Vet. App. 121 (1991) (fulfillment 
of the statutory duty to assist "includes the conduct of a 
thorough and contemporaneous medical examination, one which 
takes into account the records of prior medical treatment, so 
that the evaluation of the claimed disability will be a fully 
informed one"); see also 38 C.F.R. § 4.2 (2003) ("if the 
[examination] report does not contain sufficient detail, it 
is incumbent on the rating board to return the report as 
inadequate for rating purposes"); 38 C.F.R. § 4.10 (2003) 
(the examiner must give a "full description of the effects 
of disability upon the person's ordinary activity"); 
Schafrath v. Derwinski, 1 Vet. App. 589, 594.  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  The RO should ensure compliance with 
the duty to assist, documentation and 
notification requirements set forth by 
the VCAA, specifically including all 
provisions under 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.102, 3.156(a), 
3.159 and 3.326(a)) and the holdings in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); and Charles v. Principi, 16 Vet. 
App. 370 (2002).  The claims file must 
include documentation that the RO has 
complied with the VA's redefined duties 
to notify and assist a claimant as set 
forth in the VCAA and relevant case law 
as specifically affecting the issues 
listed on the front page of this action.  

2.  The RO should contact the veteran and 
ask that he identify all sources of 
recent medical treatment received for his 
disabilities of the lower back since June 
2002, and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source identified.  
Copies of the medical records from all 
sources, including VA records, (not 
already in the claims folder) should then 
be requested.  All records obtained 
should be added to the claims folder.  If 
requests for any private treatment 
records are not successful, the RO should 
inform the veteran of the nonresponse so 
that he will have an opportunity to 
obtain and submit the records himself, in 
keeping with his responsibility to submit 
evidence in support of his claim.  38 CFR 
§ 3.159 (2003).    

3.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded orthopedic and 
neurologic examinations.  The claims 
folder and treatment records must be made 
available to, and be reviewed by, the 
examiners in connection with the 
examinations, and they should so indicate 
in their reports.  The examiners should 
perform any tests or studies deemed 
necessary for an accurate assessment, 
including x-ray films.

The orthopedist and neurologist should 
specifically comment on whether the 
veteran now suffers from degenerative 
disc disease of the back along with any 
other manifestations and symptoms 
produced by the service-connected 
disability.  Readings should be obtained 
concerning the veteran's range of motion 
of the lower back and any limitation of 
function of the parts affected by 
limitation of motion.  The examiners 
should also be asked to include the 
normal ranges of motion of the lower 
back.  Additionally, the examiners should 
be requested to determine whether the 
lower back exhibits weakened movement, 
excess fatigability, or incoordination, 
and, if feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion lost 
or favorable or unfavorable ankylosis due 
to any weakened movement, excess 
fatigability, or incoordination.

Both examiners should also be asked to 
express an opinion as to the degree to 
which pain could significantly limit 
functional ability during flare-ups or on 
use.  

Additionally, the doctors should discuss 
the total duration of any incapacitating 
episodes (number of days) in the past 
twelve (12) months, as well as comment on 
any related chronic orthopedic or 
neurological manifestations.  An 
incapacitating episode is defined as a 
period of acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician.  Chronic orthopedic and 
neurological manifestations are defined 
as orthopedic and neurological 
manifestations and symptoms resulting 
from intervertebral disc syndrome that 
are present constantly, or nearly so.  
Comments should also be provided as to 
whether the veteran experiences symptoms 
compatible with severe, recurring 
attacks, with intermittent relief or 
pronounced intervertebral disc syndrome 
compatible with sciatic neuropathy, 
muscle spasms, absent ankle jerk, or 
other neurological findings appropriate 
to the site of the diseased disc, with 
little intermittent relief.  
Additionally, the neurologist should 
provide findings with respect to any 
nerve involvement to include whether the 
veteran now suffers from complete or 
incomplete paralysis of any nerves.

The examiners should clearly outline the 
rationale for any opinion expressed.  

The results proffered by the examiners 
must reference the complete claims folder 
and any inconsistent past diagnoses 
given.  The RO should specifically inform 
the veteran that a failure to report for 
the examinations may result in an adverse 
action against his claim.  See 38 C.F.R. 
§ 3.655 (2003).

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination reports.  If the examination 
reports do not include fully detailed 
descriptions of pathology and all test 
reports, special studies, or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2003); see also Stegall v. West, 11 Vet. 
App. 206 (1998); also Green v. Derwinski, 
1 Vet. App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
and, Ardison v. Brown, 6 Vet. App. 405, 
407 (1994).

After completion of the above, the RO should readjudicate the 
appellant's increased rating claim, including any additional 
evidence obtained on remand.  In particular, the RO's review 
for the veteran's back disability should include 
consideration of: the provisions of 38 C.F.R. §§ 4.40 and 
4.45 (2003); all applicable diagnostic codes under 38 C.F.R. 
§ 4.71a, both the pre-September 2003 and the revised IDS and 
spinal rating criteria.   

If the benefits sought on appeal remain denied, the appellant 
and the appellant's representative should be provided a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issues 
currently on appeal.  An appropriate period of time should be 
allowed for response.  Thereafter, the case should be 
returned to the Board, if in order.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The 
appellant need take no action unless otherwise notified.  

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2003) 
failure to cooperate by attending the requested VA 
examinations may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



